Dismissed and Opinion Filed August 14, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01122-CR

                         VICENTE ALEJANDRO PEREZ, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-62649-N

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                    Opinion by Justice Evans
        After finding Vicente Alejandro Perez guilty of possession with intent to deliver

methamphetamine in an amount of four grams or more but less than 200 grams, the jury assessed

punishment at seven years’ imprisonment. Sentence was imposed in open court on July 9, 2014.

No motion for new trial was filed; therefore, appellant’s notice of appeal was due by August 8,

2014. See TEX. R. APP. P. 26.2(a)(1). Appellant’s notice of appeal is file-stamped August 22,

2014, fourteen days late, and no extension motion was filed in this Court. See TEX. R. APP. P.

26.3(a), (b).

         Because nothing in the record reflected that the notice of appeal had been mailed on or

before August 8, 2014, we directed the parties to file letter briefs addressing our jurisdiction over

the appeal. Appellant’s counsel filed a letter brief stating she contacted the Dallas County
District Clerk’s Office. The records were searched to determine whether the notice of appeal had

been mailed and whether an envelope could be located. No envelope could be located and the

notice of appeal did not bear any marks to indicate it had been folded for placement in an

envelope. Counsel does not dispute that this Court lacks jurisdiction over the appeal. We agree

we lack jurisdiction.

        “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of a court over a criminal appeal

cannot be “substantially invoked.” See id. at 525. The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. To invoke the court’s jurisdiction, both the notice of appeal and extension motion must

be filed within the fifteen-day period provided by rule 26.3; otherwise a court of appeals lacks

jurisdiction over an appeal. See id. at 522; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998) (per curiam).

        Here, while appellant’s notice of appeal was filed within the fifteen-day period provided

by rule 26.3, no extension motion was filed in this Court within that same fifteen-day period.

Therefore, we have no jurisdiction over the appeal.

        We dismiss the appeal for want of jurisdiction.




                                                        /David W. Evans/
                                                        DAVID EVANS
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47
141122F.U05




                                                  –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VICENTE ALEJANDRO PEREZ,                           On Appeal from the 195th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F13-62649-N.
No. 05-14-01122-CR        V.                       Opinion delivered by Justice Evans, Justices
                                                   Fillmore and Myers participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 14th day of August, 2015.




                                             –3–